Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on August 10, 2021 in response to the Office Action of May 11, 2021 is acknowledged and has been entered. Claims 1, 9, 15 and 20 have been amended. Claims 1- 20 are pending and under examination in this Office Action.
Response to Amendment
The objections to claims 9 and 15 are now withdrawn in view of the claim amendment.
Applicant's arguments with respect to claims 1 - 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under 35 U.S.C. 103 to claims 1 - 20 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection section for details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 - 4, 6 - 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja et al. (U.S. Pub. No. US 2018/0121221 A1), herein referred to as Ahuja, in view of Kairali et al. (U.S. Pub. No. US 2018/0254996 A1), herein referred to as Kairali, and in further view of Hugard IV et al. (U.S. Pub. No. US 2013/0275574 A1), herein referred to as Hugard IV.
In regard to claim 1, Ahuja teaches a method comprising: monitoring traffic in a network environment for providing access to network services (e.g. interface microservices and security microservices – para. [0021]) through the network environment (“… A security system that monitors network traffic often includes multiple interface microservices and multiple security microservices, such as an interface microservice, a TCP/IP security microservice, a DPI security microservice, and an SSL security microservice, to name a few to receive and process network traffic ...” - para. [0021]);
	identifying a requested network service (e.g. one of the new security microservices requested – para.[0022]) for a client based on the traffic monitored in the network environment (“… the security microservices are stateless and can communicate with other
microservices via a backplane. As traffic increases or as new types of security microservices are to be provided, embodiments disclosed herein receive requests to instantiate new microservices ...” - para. [0022]);
	identifying a related network service (e.g. one of the security microservices or interface microservices – para. [0029]) associated with the requested network service (e.g. one of the security microservices – para. [0022]; FIG. 1; “... As traffic increases or as new types of security , …; 
	sending a … probe (e.g. sending packet A to explore – para. [0050]) for the related network service (e.g. one of the security services – para. [0047]) within the network environment to at least one candidate server (e.g. hosts or hardware resources to host the microservices – para. [0027]) of a plurality of candidate servers for provisioning the related network service (e.g. discover configuration information; FIG. 1; FIG. 6; “... Once initiated ... network security system ... will utilize network interface 124 to explore the datacenter to discover what network segments exist, the security requirements of various network segments, what hosts and hardware resources are available, and additional configuration information as needed ...” - para. [0027]; “... Each of the security microservices at the levels of the hierarchy generate their own security load by measuring, scaling, and weighing properties that reflect operating parameters ...” - para. [0047]; “... As illustrated, interface microservice 602 receives packet A 608, which, in some embodiments comprises a header and data ... Interface microservice 602 then accesses load data 652 to conduct a load balancing to select a TCP/IP microservice to receive the packet ...” - para. [0050]); 
	assigning a candidate server of the plurality of candidate servers to provision the related network service (e.g. select a suitable virtual machine or server to provision a microservice – para. [0071]) in response to the candidate server accepting provisioning of the related network service based on the … probe (e.g. the configuration microservice calculates the suitability of the virtual machine or server to provision the microservice; FIG. 7; FIG. 11; “... A request may be received to instantiate a new security microservice and deploy it within a security service (such as security service 706) ...” - para. [0059]; “... FIG. 11 is a block flow diagram illustrating a method of a configuration microservice deploying and configuring a microservice to perform security processing on a suitable virtual machine within a security hierarchy ... At 1104, a suitable virtual machine is selected, wherein the selecting comprises calculating the suitability of the virtual machine based on a property load and a property weight. In some embodiments, the property load is associated with a server ...” - para. [0071]; see also para. [0060]), wherein the candidate server is configured to gather, …, one or more pre-fetched resources for provisioning the related network service (e.g. the server or VM with a suitable processing environment is selected to provision the security microservice; FIG. 7; “... Embodiments disclosed herein analyze multiple server properties and virtual machine properties in order to select a processing environment suited to the new microservice ... a new microservice that is expected to use lots of disk accesses will weigh disk access highly. In some embodiments, selecting a suitable processing environment where to deploy a new microservice involves analyzing many properties, each weighted to represent its significance ...” - para. [0062]); 
	…; and 
	steering, from a load balancer of the network environment (e.g. a configuration microservice in the security system – para. [0071]), traffic associated with provisioning of the related network service to the candidate server for provisioning of the related network service using the one or more pre-fetched resources (e.g. directing packets flowing to the microservice that is deployed on the virtual machine or the server; “... FIG. 11 is a block flow diagram illustrating a method of a configuration microservice deploying and configuring a microservice to perform security processing on a suitable virtual machine within a security hierarchy according to an embodiment ... As an example of the selection process, a configuration microservice seeking to deploy an additional DPI microservice will utilize the service load profile of the DPI microservice to weight the current loading of each server and VM property load for each potential VM onto which the DPI microservice could be deployed. The VM with the lowest weighted load (calculated using the process of FIG. 10) will then be selected for deploying the new DPI microservice. At 1106, the microservice is deployed on the selected virtual machine. At 1108, the microservice is configured to communicate with an interface microservice of the selected VM or of another VM on the same server as the selected VM ... At 1110, the microservice is configured to perform security processing on packets processed within a security service ... " - para. [0071]).
	Ahuja does not explicitly teach, but Kairali teaches wherein the related network service is identified (e.g. determining the projected calls for the other microservices such as the third and fourth microservices – para. [0046]) based on the requested network service being requested by the client (e.g. based on the calls for the current microservice such as the first microservice – para. [0046]) and before the related network service is requested by the client and the related network service is a network service that will be requested by the client (e.g. the other microservices will be called by consumer computing device – para. [0046]) in response to provisioning of at least a portion of the requested network service to the client (e.g. the other microservices are associated with the calls for the current microservice – para. [0046]); … gathering one or more pre-fetched resources before the related network service is requested by the client (e.g. submitting the projected future demand for the other microservices to pre-allocate resources – para. [0046]) …; receiving a request for the related network service from the client either concurrently with provisioning of the requested network service or after the provisioning of the requested 2Application No.: 16/380,401Docket No.: 612860 (1020507-US.01) network service (e.g. the other microservices being projected to be called in association with the resource allocation request for the calls of the current microservice; FIG. 1; “… The system, method, and computer program product described herein provide automatic scaling of resources allocated to microservices based on projected demand data received from consumers …” – para. [0002]; “… Since a microservice is often combined with other associated microservices to perform the functions of a software application, projecting future demand for the other microservices associated with the software application may be accomplished by analyzing and calculating projected calls for the other microservices based on the calls for the current microservice. For example, if a first microservice includes a call to a second microservice, and the second microservice includes calls to third and fourth microservices, and so on, at the time that the consumer computing device 130 determines that the first microservice should be called, consumer computing device 130 may also publish projected demand data 122 to computing  with improved resource management and allocation in a forward looking manner …” – para. [0046]). 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahuja in view of Kairali in order to incorporate a method to project the future demand of the microservices based on the current calls to their associated microservice as disclosed by Kairali. One of ordinary skilled in the art would have been motivated because the arts from Ahuja and Kairali disclose the features of provisioning the network services in distributed systems. Such incorporation would improve efficiency for a consumer’s use of the microservices with the allocation of the resources in advance of the demand (Kairali, para. [0020]).
	Ahuja in view of Kairali do not explicitly teach, but Hugard IV teaches a User Datagram Protocol (UDP) probe (“... an example active sensor can send a DHCPv6 UDP probe to port 547 at the multicast address FF02:0:0:0:0:0:1:2 to discover all DHCP servers and relay agents ...” - para. [0046]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahuja in view of Kairali and further in view of Hugard IV in order to incorporate a method to send UDP packet to discover the network devices as disclosed by Hugard IV. One of ordinary skilled in the art would have been motivated because such incorporation would discover live network devices, identify the attributes of the network devices, conduct security management over the discovered devices in the network (Hugard IV, paras. [0002], [0013]) and incur less delay for packet transmission.
In regard to claim 2, Ahuja teaches wherein the one or more pre-fetched resources are gathered as the requested network service is provisioned and before the related network service is provisioned (e.g. the server or VM with a suitable processing environment is selected to provision the security microservice; FIG. 7; “... Embodiments disclosed herein analyze multiple server properties and virtual machine properties in order to select a processing environment suited to the new microservice ... a new microservice that is expected to use lots of disk accesses will weigh disk access highly. In some embodiments, selecting a suitable processing environment where to deploy a new microservice involves analyzing many properties, each weighted to represent its significance ...” - para. [0062]; “... Embodiments detailed herein allow for the consideration of the anticipated needs of a new micro service when selecting a virtual machine for the new microservice from plurality of microservices ...” - para. [0072]).
In regard to claim 3, Ahuja teaches wherein the candidate server is configured to accept provisioning of the related network service from within the plurality of candidate servers based on an amount of instantaneous resources (e.g. the suitability decision based on the property load and property weight of the virtual machines and servers – para. [0071]) available at each of the plurality of candidate servers for provisioning the related network service (FIG. 11; “... a suitable virtual machine is selected, wherein the selecting comprises calculating the suitability of the virtual machine based on a property load and a property weight. In some embodiments, the property load is associated with a server ... As an example of the selection process, a configuration microservice seeking to deploy an additional DPI microservice will utilize the service load profile of the DPI microservice to weight the current  property load for each potential VM onto which the DPI microservice could be deployed ...” - para. [0071]).
In regard to claim 4, Ahuja in view of Kairali do not explicitly teach, but Hugard IV teaches wherein the UDP probe is an internal probe (e.g. initiate the probe automatically within the network – para. [0043]) that is originated in and sent within the network environment (FIG. 2; “... an asset detection engine 210 can be a network-attached device or software system deployed to automatically discover live network devices using one or more of a plurality of discovery techniques ...” - para. [0042]; “... The identified addresses can then be extracted from the monitored information and further used to ping, probe, and otherwise communicate with the devices at the identified address to identify whether the device is recorded within the asset repository 250 and to discover additional attributes of the devices ...” - para. [0043]; “... an example active sensor can send a DHCPv6 UDP probe to port 547 at the multicast address FF02:0:0:0:0:0:1:2 to discover all DHCP servers and relay agents ...” - para. [0046]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahuja in view of Kairali and further in view of Hugard IV in order to incorporate a method to send UDP packet to discover the network devices based on the situation of the network environment as disclosed by Hugard IV. One of ordinary skilled in the art would have been motivated because such incorporation would discover live network devices, identify the attributes of the network devices, conduct security management over the discovered devices in the network, actively react to the changing requirements of the network 
In regard to claim 6, Ahuja in view of Kairali and further in view of Hugard IV teach wherein the UDP probe (e.g. the packet A – para. [0050]) is passed sequentially along the plurality of candidate servers (e.g. pass the microservices that deployed on servers or VMs in sequence – para. [0050] and [0051]) until the candidate server accepts provisioning of the related network service (Ahuja: e.g. the appropriate microservice deployed on a server or VM is selected after conducting a load balancing; FIG. 6; “... FIG. 6 is a block flow diagram illustrating application data flowing between an interface microservice and a plurality of TCP/IP Microservices and DPI microservices ...” - para. [0047]; “... interface microservice 602 receives packet A 608, which, in some embodiments comprises a header and data ... Interface microservice 602 then accesses load data 652 to conduct a load balancing to select a TCP/IP microservice to receive the packet ...” - para. [0050]; “... After conducting TCP/IP processing on packet A, TCP/IP microservice accesses its load data 662 to conduct a load balancing to select a DPI microservice to receive its output ...” - para. [0051]).
In regard to claim 7, Ahuja teaches wherein the load balancer (e.g. the configuration microservice – para. [0071]) is configured to set up a rule for forwarding the traffic (e.g. configure the microservice to communicate with an interface microservice of the selected VM or server – para. [0071]) associated with provisioning of the related network service to the candidate server in response to the candidate server accepting provisioning of the related network service (FIG. 11; “... FIG. 11 is a block flow diagram illustrating a method of a configuration microservice deploying and configuring a microservice to perform security 
In regard to claim 8, Ahuja in view of Kairali and further in view of Hugard IV teaches wherein the UDP probe (e.g. a channel data encapsulation packet – para. [0040]) is generated in response to a client UDP packet (e.g. an application data packet – para. [0040]) received from the client for accessing the requested network service (Ahuja: e.g. the security microservices; “... FIG. 5 is a block flow diagram illustrating application data traversing to a server after passing through a hierarchy of a security microservices ... the flow begins with security service 504 receiving a network data packet from application 502. Security service 504 forwards 506 the packet to interface microservice 508, which generates a channel data encapsulation packet 510, which encapsulates three packets A, B, and C, and context X ... in alternate embodiments, the number of encapsulated packets may vary ...” - para. [0040]).
In regard to claim 15, Ahuja teaches a system comprising: one or more processors; and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: monitoring traffic in a network environment for providing access to network services (e.g. interface microservices and security microservices – para. [0021]) through the network environment (“… A security system that monitors network traffic often includes multiple interface microservices and multiple security microservices, such as an ;
	identifying a requested network service (e.g. one of the new security microservices requested – para.[0022]) for a client based on the traffic monitored in the network environment (“… the security microservices are stateless and can communicate with other
microservices via a backplane. As traffic increases or as new types of security microservices are to be provided, embodiments disclosed herein receive requests to instantiate new microservices ...” - para. [0022]);
	identifying a related network service (e.g. one of the security microservices or interface microservices – para. [0029]) associated with the requested network service (e.g. one of the security microservices – para. [0022]; FIG. 1; “... As traffic increases or as new types of security microservices are to be provided, embodiments disclosed herein receive requests to instantiate new microservices ...” - para. [0022]; “... Network security system receives traffic via network interface 124 to/from s datacenter ... traffic first passes into and through a segment microservice, then a TCP/IP inspection microservice, then an SSL microservice, then a DPI microservice, then a NOX microservice, and then a DLP microservice. However, one or more of these services may not be enabled ...” - para. [0029]; “... security microservices can choose which interface microservice to use ...” - para. [0056]), …;
	sending a … probe (e.g. sending packet A to explore – para. [0050]) for the related network service (e.g. one of the security services – para. [0047]) within the network environment to at least one candidate server (e.g. hosts or hardware resources to host the microservices – para. [0027]) of a plurality of candidate servers for provisioning the related network service (e.g. discover configuration information; FIG. 1; FIG. 6; “... Once initiated ... network security system ... will utilize network interface 124 to explore the datacenter to discover what network segments exist, the security requirements of various network segments, what hosts and hardware resources are available, and additional configuration information as needed ...” - para. [0027]; “... Each of the security microservices at the levels of the hierarchy generate their own security load by measuring, scaling, and weighing properties that reflect operating parameters ...” - para. [0047]; “... As illustrated, interface microservice 602 receives packet A 608, which, in some embodiments comprises a header and data ... Interface microservice 602 then accesses load data 652 to conduct a load balancing to select a TCP/IP microservice to receive the packet ...” - para. [0050]);
	assigning a candidate server of the plurality of candidate servers to provision the related network service (e.g. select a suitable virtual machine or server to provision a microservice – para. [0071]) in response to the candidate server accepting provisioning of the related network service based on the … probe (e.g. the configuration microservice calculates the suitability of the virtual machine or server to provision the microservice; FIG. 7; FIG. 11; “... A request may be received to instantiate a new security microservice and deploy it within a security service (such as security service 706) ...” - para. [0059]; “... FIG. 11 is a block flow diagram illustrating a method of a configuration microservice deploying and configuring a microservice to perform security processing on a suitable virtual machine within a security hierarchy ... At 1104, a suitable virtual machine is selected, wherein the selecting comprises calculating the suitability of the virtual machine based on a property load and a property weight. In some embodiments, the property load is associated with a server ...” - para. [0071]; , wherein the candidate server is configured to gather, …, one or more pre-fetched resources for provisioning the related network service (e.g. the server or VM with a suitable processing environment is selected to provision the security microservice; FIG. 7; “... Embodiments disclosed herein analyze multiple server properties and virtual machine properties in order to select a processing environment suited to the new microservice ... a new microservice that is expected to use lots of disk accesses will weigh disk access highly. In some embodiments, selecting a suitable processing environment where to deploy a new microservice involves analyzing many properties, each weighted to represent its significance ...” - para. [0062]); 
	…; and 
	steering, from a load balancer of the network environment (e.g. a configuration microservice in the security system – para. [0071]), traffic associated with provisioning of the related network service to the candidate server for provisioning of the related network service (e.g. directing packets flowing to the microservice that is deployed on the virtual machine or the server; “... FIG. 11 is a block flow diagram illustrating a method of a configuration microservice deploying and configuring a microservice to perform security processing on a suitable virtual machine within a security hierarchy according to an embodiment ... As an example of the selection process, a configuration microservice seeking to deploy an additional DPI microservice will utilize the service load profile of the DPI microservice to weight the current loading of each server and VM property load for each potential VM onto which the DPI microservice could be deployed. The VM with the lowest weighted load (calculated using the process of FIG. 10) will then be selected for deploying the new DPI 
	Ahuja does not explicitly teach, but Kairali teaches wherein the related network service is identified (e.g. determining the projected calls for the other microservices such as the third and fourth microservices – para. [0046]) based on the requested network service being requested by the client (e.g. based on the calls for the current microservice such as the first microservice – para. [0046]) and before the related network service is requested by the client (e.g. projecting future demand for the other microservices before the other microservices are called – para. [0046]) and the related network service is a network service that will be requested by the client (e.g. the other microservices will be called by consumer computing device – para. [0046]) in response to provisioning of at least a portion of the requested network service to the client (e.g. the other microservices are associated with the calls for the current microservice – para. [0046]); … gathering one or more pre-fetched resources before the related network service is requested by the client (e.g. submitting the projected future demand for the other microservices to pre-allocate resources – para. [0046]) …; receiving a request for the related network service from the client either concurrently with provisioning of the requested network service or after the provisioning of the requested 2Application No.: 16/380,401Docket No.: 612860 (1020507-US.01) network service (e.g. the other microservices being projected to be called in association with the resource allocation request for the calls of the current microservice; FIG. 1; “… The system, method, and  with improved resource management and allocation in a forward looking manner …” – para. [0046]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahuja in view of Kairali in order to incorporate a method to project the future demand of the microservices based on the current calls to their associated microservice as disclosed by Kairali. One of ordinary skilled in the art would have been motivated because the arts from Ahuja and Kairali disclose the features of provisioning the network services in distributed systems. Such incorporation would improve efficiency for a consumer’s use of the microservices with the allocation of the resources in advance of the demand (Kairali, para. [0020]).
a User Datagram Protocol (UDP) probe (“... an example active sensor can send a DHCPv6 UDP probe to port 547 at the multicast address FF02:0:0:0:0:0:1:2 to discover all DHCP servers and relay agents ...” - para. [0046]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahuja in view of Kairali and further in view of Hugard IV in order to incorporate a method to send UDP packet to discover the network devices as disclosed by Hugard IV. One of ordinary skilled in the art would have been motivated because such incorporation would discover live network devices, identify the attributes of the network devices, conduct security management over the discovered devices in the network (Hugard IV, paras. [0002], [0013]) and incur less delay for packet transmission.
In regard to claim 16, Ahuja teaches wherein the candidate server is configured to provide the related network service using the one or more pre-fetched resources (e.g. the server or VM with a suitable processing environment is selected to provision the security microservice; FIG. 7; “... Embodiments disclosed herein analyze multiple server properties and virtual machine properties in order to select a processing environment suited to the new microservice ... a new microservice that is expected to use lots of disk accesses will weigh disk access highly. In some embodiments, selecting a suitable processing environment where to deploy a new microservice involves analyzing many properties, each weighted to represent its significance ...” - para. [0062]).
Claims 5, 9, 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja et al. (U.S. Pub. No. US 2018/0121221 A1), herein referred to as Ahuja, in view of Kairali .
In regard to claim 5, Ahuja in view of Kairali and further in view of Hugard IV do not explicitly teach, but Akhavain Mohammadi teaches wherein the UDP probe (e.g. the UDP packet – para. [0041]) includes an SRv6 header (e.g. SR header – para. [0035]) identifying the plurality of candidate servers (e.g. list of network devices; FIG. 3; FIG. 7; FIG. 8; “... For SRv6, an IPv6 address is explicitly associated with a segment. An example IPv6 segment routing header (SRH) is illustrated in FIG. 3 ... It is noted that each IPv6 address 330 represents the SID for that segment ...” - para. [0035]; “... Accordingly, embodiments associate SIDs with GTP endpoints' IP addresses and TEIDs ...” - para. [0040]; “... The UPF may also add the UDP header and then pass this packet to the GTP processing module to produce the outgoing GTP packet ...” - para. [0041]; “... GTP processing module 420 inserts GTP header to user data packets ... The SR module 430 removes GTP related headers and inserts SR header and SID-Al into the packet and sends the packet to the network ...” - para. [0048] and [0049]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahuja in view of Kairali in view of Hugard IV and further in view of Akhavain Mohammadi in order to incorporate a method to insert a SRv6 header which hosts a list of IP addresses for the network devices into an UDP packet as disclosed by Akhavain
Mohammadi. One of ordinary skilled in the art would have been motivated because such incorporation would provide a data structure by the SRv6 header holding an ordered list of IP addresses for the network devices to help “either steer traffic flows through the network while 
In regard to claim 9, Ahuja in view of Kairali and further in view of Hugard IV do not explicitly teach, but Akhavain Mohammadi teaches further comprising: inserting a SRv6 header (e.g. insert a SR header – para. [0048] and [0049]) into the client UDP packet (e.g. the UDP packet – para. [0041]) to create a modified client UDP packet for the requested network service (e.g. send the modified packet to the network; FIG. 3; FIG. 7; FIG. 8; “... For SRv6, an IPv6 address is explicitly associated with a segment. An example IPv6 segment routing header (SRH) is illustrated in FIG. 3 ... It is noted that each IPv6 address 330 represents the SID for that segment ...” - para. [0035]; “... Accordingly, embodiments associate SIDs with GTP endpoints' IP addresses and TEIDs ...” - para. [0040]; “... The UPF may also add the UDP header and then pass this packet to the GTP processing module to produce the outgoing GTP packet ...” - para. [0041]; “... GTP processing module 420 inserts GTP header to user data packets ... The SR module 430 removes GTP related headers and inserts SR header and SID-Al into the packet and sends the packet to the network ...” - para. [0048] and [0049]);
	Ahuja in view of Kairali and further in view of Hugard IV further teaches sending the modified client UDP packet (e.g. the channel data encapsulation packet – para. [0043]) for the requested network service (e.g. one of the security microservice – para. [0043]) within the network environment to the plurality of candidate servers for provisioning the requested network service (Ahuja: e.g. the security microservices configured and deployed on the servers and virtual machines; FIG. 5; “... Interface microservice 508 transmits 512 the channel data encapsulation packet 510 to TCP/IP microservice 514 ... After conducting security processing of  packet 516, TCP/IP microservice 514 transmits 518 it to DPI microservice 520 ...” - para. [0043]);
	assigning another candidate server of the plurality of candidate servers to provision the requested network service (e.g. select a suitable virtual machine or server to provision a microservice – para. [0071]) in response to the another candidate server accepting provisioning of the requested network service (e.g. the configuration microservice calculates the suitability of the virtual machine or server to provision the microservice – para. [0071]) based on the modified client UDP packet (Ahuja: e.g. the channel data encapsulation packet; FIG. 5; FIG. 7; FIG. 11; “... DPI microservice 520 transmits channel data encapsulation packet 524 to TCP/IP microservice 514, which uses the DPI load and DPI timestamp information to inform future load-balancing decisions ... TCP/IP microservice 514 transmits channel data encapsulation packet 528 to interface microservice 508, which uses the TCP/IP load and TCP/IP timestamp information to inform future load-balancing decisions ...” - para. [0045]; “... At 1104, a suitable virtual machine is selected, wherein the selecting comprises calculating the suitability of the virtual machine based on a property load and a property weight. In some embodiments, the property load is associated with a server ...” - para. [0071]; see also para. [0060]), wherein the another candidate server is configured to gather one or more additional pre-fetched resources for provisioning the requested network service (Ahuja: e.g. the server or VM with a suitable processing environment is selected to provision the security microservice; FIG. 7; “...
Embodiments disclosed herein analyze multiple server properties and virtual machine properties in order to select a processing environment suited to the new microservice ... a new microservice that is expected to use lots of disk accesses will weigh disk access highly. In some 
[0062]); and
	steering, from the load balancer of the network environment (e.g. a configuration microservice in the security system – para. [0071]), additional traffic associated with provisioning of the requested network service to the another candidate server for provisioning of the requested network service using the one or more additional pre-fetched resources (Ahuja: e.g. directing packets flowing to the microservice that is deployed on the virtual machine or the server; “... FIG. 11 is a block flow diagram illustrating a method of a configuration microservice deploying and configuring a microservice to perform security processing on a suitable virtual machine within a security hierarchy according to an embodiment ... As an example of the selection process, a configuration microservice seeking to deploy an additional DPI microservice will utilize the service load profile of the DPI microservice to weight the current loading of each server and VM property load for each potential VM onto which the DPI microservice could be deployed. The VM with the lowest weighted load (calculated using the process of FIG. 10) will then be selected for deploying the new DPI microservice. At 1106, the microservice is deployed on the selected virtual machine. At 1108, the microservice is configured to communicate with an interface microservice of the selected VM or of another VM on the same server as the selected VM ... At 1110, the microservice is configured to perform security processing on packets processed within a security service ...” - para. [0071]).

In regard to claim 10, Ahuja in view of Kairali in view of Hugard IV and further in view of Akhavain Mohammadi teach wherein the modified client UDP packet (e.g. the channel data encapsulation packet – para. [0043]) is passed sequentially along the plurality of candidate servers (e.g. pass through the security microservices that configured and deployed on the servers or virtual machines in sequence – para. [0043] and [0045]) until the another candidate server accepts provisioning of the requested network service (Ahuja: e.g. the configuration microservice calculates the suitability of the virtual machine or server to provision the microservice; FIG. 5; FIG. 11; “... Interface microservice 508 transmits 512 the channel data encapsulation packet 510 to TCP/IP microservice 514 ... After conducting security processing of the channel data encapsulation packet 516, TCP/IP microservice 514 transmits 518 it to DPI microservice 520 ...” - para. [0043]; “... DPI microservice 520 transmits channel data encapsulation packet 524 to TCP/IP microservice 514, which uses the DPI load and DPI timestamp information to inform future load-balancing decisions ... TCP/IP microservice 514 
In regard to claim 17, Ahuja in view of Kairali and further in view of Hugard IV teach wherein the UDP probe (e.g. a channel data encapsulation packet – para. [0040]) is generated in response to a client UDP packet (e.g. an application data packet – para. [0040]) received from the client for accessing the requested network service (Ahuja: e.g. the security microservices; “... FIG. 5 is a block flow diagram illustrating application data traversing to a server after passing through a hierarchy of a security microservices ... the flow begins with security service 504 receiving a network data packet from application 502. Security service 504 forwards 506 the packet to interface microservice 508, which generates a channel data encapsulation packet 510, which encapsulates three packets A, B, and C, and context X ... in alternate embodiments, the number of encapsulated packets may vary ...” - para. [0040]) and the instructions which, when executed by the one or more processors, further cause the one or more processors to perform operations comprising:
	Ahuja in view of Kairali and further in view of Hugard IV do not explicitly teach, but Akhavain Mohammadi teaches inserting a SRv6 header (e.g. insert a SR header – para. [0048] and [0049]) into the client UDP packet (e.g. the UDP packet – para. [0041]) to create a modified client UDP packet for the requested network service (e.g. send the modified packet to the network; FIG. 3; FIG. 7; FIG. 8; “... For SRv6, an IPv6 address is explicitly associated with a ;
	Ahuja in view of Kairali and further in view of Hugard IV further teaches sending the modified client UDP packet (e.g. the channel data encapsulation packet – para. [0043]) for the requested network service (e.g. one of the security microservice – para. [0043]) within the network environment to the plurality of candidate servers for provisioning the requested network service (Ahuja: e.g. the security microservices configured and deployed on the servers and virtual machines; FIG. 5; “... Interface microservice 508 transmits 512 the channel data encapsulation packet 510 to TCP/IP microservice 514 ... After conducting security processing of the channel data encapsulation packet 516, TCP/IP microservice 514 transmits 518 it to DPI microservice 520 ...” - para. [0043]);
	assigning another candidate server of the plurality of candidate servers to provision the requested network service (e.g. select a suitable virtual machine or server to provision a microservice – para. [0071]) in response to the another candidate server accepting provisioning of the requested network service (e.g. the configuration microservice calculates the suitability of the virtual machine or server to provision the microservice – para. [0071]) based on the modified client UDP packet (Ahuja: e.g. the channel data encapsulation packet; FIG. 5; FIG. 7; FIG. 11; “... DPI microservice 520 transmits channel data encapsulation packet 524 to TCP/IP microservice 514, which uses the DPI load and DPI timestamp information to inform future load-balancing decisions ... TCP/IP microservice 514 transmits channel data encapsulation packet 528 to interface microservice 508, which uses the TCP/IP load and TCP/IP timestamp information to inform future load-balancing decisions ...” - para. [0045]; “... At 1104, a suitable virtual machine is selected, wherein the selecting comprises calculating the suitability of the virtual machine based on a property load and a property weight. In some embodiments, the property load is associated with a server ...” - para. [0071]; see also para. [0060]), wherein the another candidate server is configured to gather one or more additional pre-fetched resources for provisioning the requested network service (Ahuja: e.g. the server or VM with a suitable processing environment is selected to provision the security microservice; FIG. 7; “...
Embodiments disclosed herein analyze multiple server properties and virtual machine properties in order to select a processing environment suited to the new microservice ... a new microservice that is expected to use lots of disk accesses will weigh disk access highly. In some embodiments, selecting a suitable processing environment where to deploy a new microservice involves analyzing many properties, each weighted to represent its significance ...” - para.
[0062]); and
	steering, from the load balancer of the network environment (e.g. a configuration microservice in the security system – para. [0071]), additional traffic associated with provisioning of the requested network service to the another candidate server for provisioning of the requested network service using the one or more additional pre-fetched resources (Ahuja: e.g. directing packets flowing to the microservice that is deployed on the virtual machine or the server; “... FIG. 11 is a block flow diagram illustrating a method of a configuration microservice deploying and configuring a microservice to perform security processing on a suitable virtual machine within a security hierarchy according to an embodiment ... As an example of the selection process, a configuration microservice seeking to deploy an additional DPI microservice will utilize the service load profile of the DPI microservice to weight the current loading of each server and VM property load for each potential VM onto which the DPI microservice could be deployed. The VM with the lowest weighted load (calculated using the process of FIG. 10) will then be selected for deploying the new DPI microservice. At 1106, the microservice is deployed on the selected virtual machine. At 1108, the microservice is configured to communicate with an interface microservice of the selected VM or of another VM on the same server as the selected VM ... At 1110, the microservice is configured to perform security processing on packets processed within a security service ...” - para. [0071]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahuja in view of Kairali in view of Hugard IV and further in view of Akhavain Mohammadi in order to incorporate a method to insert a SRv6 header which hosts a list of IP addresses for the network devices into an UDP packet as disclosed by Akhavain Mohammadi. One of ordinary skilled in the art would have been motivated because such incorporation would provide a data structure by the SRv6 header holding an ordered list of IP addresses for the network devices to help “either steer traffic flows through the network while 
In regard to claim 20, Ahuja teaches a non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor, cause the processor to perform operations (“… Network security system microservices are stored in memory ... and executed by one or more hardware processors or processor cores ...” - para. [0023]; “... the microservices are implemented using computer-executable instructions loaded on and received from a non-transitory computer readable medium ...” - para. [0030]) comprising: monitoring traffic in a network environment for providing access to network services (e.g. interface microservices and security microservices – para. [0021]) through the network environment (“… A security system that monitors network traffic often includes multiple interface microservices and multiple security microservices, such as an interface microservice, a TCP/IP security microservice, a DPI security microservice, and an SSL security microservice, to name a few to receive and process network traffic ...” - para. [0021]);
	identifying a requested network service (e.g. one of the new security microservices requested – para.[0022]) for a client based on the traffic monitored in the network environment (“… the security microservices are stateless and can communicate with other
microservices via a backplane. As traffic increases or as new types of security microservices are to be provided, embodiments disclosed herein receive requests to instantiate new microservices ...” - para. [0022]);
	identifying a related network service (e.g. one of the security microservices or interface microservices – para. [0029]) associated with the requested network service (e.g. one of the , …; 
	sending a … probe (e.g. sending packet A to explore – para. [0050]) for the related network service (e.g. one of the security services – para. [0047]) within the network environment to at least one candidate server (e.g. hosts or hardware resources to host the microservices – para. [0027]) of a plurality of candidate servers for provisioning the related network service (e.g. discover configuration information; FIG. 1; FIG. 6; “... Once initiated ... network security system ... will utilize network interface 124 to explore the datacenter to discover what network segments exist, the security requirements of various network segments, what hosts and hardware resources are available, and additional configuration information as needed ...” - para. [0027]; “... Each of the security microservices at the levels of the hierarchy generate their own security load by measuring, scaling, and weighing properties that reflect operating parameters ...” - para. [0047]; “... As illustrated, interface microservice 602 receives packet A 608, which, in some embodiments comprises a header and data ... Interface microservice 602 then accesses load data 652 to conduct a load balancing to select a TCP/IP microservice to receive the packet ...” - para. [0050]), …; 
	assigning a candidate server of the plurality of candidate servers to provision the related network service (e.g. select a suitable virtual machine or server to provision a microservice – para. [0071]) in response to the candidate server accepting provisioning of the related network service based on the … probe (e.g. the configuration microservice calculates the suitability of the virtual machine or server to provision the microservice; FIG. 7; FIG. 11; “... A request may be received to instantiate a new security microservice and deploy it within a security service (such as security service 706) ...” - para. [0059]; “... FIG. 11 is a block flow diagram illustrating a method of a configuration microservice deploying and configuring a microservice to perform security processing on a suitable virtual machine within a security hierarchy ... At 1104, a suitable virtual machine is selected, wherein the selecting comprises calculating the suitability of the virtual machine based on a property load and a property weight. In some embodiments, the property load is associated with a server ...” - para. [0071]; see also para. [0060]), wherein the candidate server is configured to gather, …, one or more pre-fetched resources for provisioning the related network service (e.g. the server or VM with a suitable processing environment is selected to provision the security microservice; FIG. 7; “... Embodiments disclosed herein analyze multiple server properties and virtual machine properties in order to select a processing environment suited to the new microservice ... a new microservice that is expected to use lots of disk accesses will weigh disk access highly. In some embodiments, selecting a suitable processing environment where to deploy a new microservice involves analyzing many properties, each weighted to represent its significance ...” - para. [0062]); 
	…; and 
	steering, from a load balancer of the network environment (e.g. a configuration microservice in the security system – para. [0071]), traffic associated with provisioning of the related network service to the candidate server for provisioning of the related network service using the one or more pre-fetched resources (e.g. directing packets flowing to the microservice that is deployed on the virtual machine or the server; “... FIG. 11 is a block flow diagram illustrating a method of a configuration microservice deploying and configuring a microservice to perform security processing on a suitable virtual machine within a security hierarchy according to an embodiment ... As an example of the selection process, a configuration microservice seeking to deploy an additional DPI microservice will utilize the service load profile of the DPI microservice to weight the current loading of each server and VM property load for each potential VM onto which the DPI microservice could be deployed. The VM with the lowest weighted load (calculated using the process of FIG. 10) will then be selected for deploying the new DPI microservice. At 1106, the microservice is deployed on the selected virtual machine. At 1108, the microservice is configured to communicate with an interface microservice of the selected VM or of another VM on the same server as the selected VM ... At 1110, the microservice is configured to perform security processing on packets processed within a security service ... " - para. [0071]).
	Ahuja does not explicitly teach, but Kairali teaches wherein the related network service is identified (e.g. determining the projected calls for the other microservices such as the third and fourth microservices – para. [0046]) based on the requested network service being requested by the client (e.g. based on the calls for the current microservice such as the first microservice – para. [0046]) and before the related network service is requested by the client and the related network service is a network service that will be requested by the client (e.g. the other microservices will be called by consumer computing device – para. [0046]) in response to provisioning of at least a portion of the requested network service to the client (e.g. the other microservices are associated with the calls for the current microservice – para. [0046]); … gathering one or more pre-fetched resources before the related network service is requested by the client (e.g. submitting the projected future demand for the other microservices to pre-allocate resources – para. [0046]) …; receiving a request for the related network service from the client either concurrently with provisioning of the requested network service or after the provisioning of the requested 2Application No.: 16/380,401Docket No.: 612860 (1020507-US.01) network service (e.g. the other microservices being projected to be called in association with the resource allocation request for the calls of the current microservice; FIG. 1; “… The system, method, and computer program product described herein provide automatic scaling of resources allocated to microservices based on projected demand data received from consumers …” – para. [0002]; “… Since a microservice is often combined with other associated microservices to perform the functions of a software application, projecting future demand for the other microservices associated with the software application may be accomplished by analyzing and calculating projected calls for the other microservices based on the calls for the current microservice. For example, if a first microservice includes a call to a second microservice, and the second microservice includes calls to third and fourth microservices, and so on, at the time that the consumer computing device 130 determines that the first microservice should be called, consumer computing device 130 may also publish projected demand data 122 to computing  with improved resource management and allocation in a forward looking manner …” – para. [0046]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahuja in view of Kairali in order to incorporate a method to project the future demand of the microservices based on the current calls to their associated microservice as disclosed by Kairali. One of ordinary skilled in the art would have been motivated because the arts from Ahuja and Kairali disclose the features of provisioning the network services in distributed systems. Such incorporation would improve efficiency for a consumer’s use of the microservices with the allocation of the resources in advance of the demand (Kairali, para. [0020]).
	Ahuja in view of Kairali do not explicitly teach, but Hugard IV teaches a User Datagram Protocol (UDP) probe (“... an example active sensor can send a DHCPv6 UDP probe to port 547 at the multicast address FF02:0:0:0:0:0:1:2 to discover all DHCP servers and relay agents ...” - para. [0046]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahuja in view of Kairali and further in view of Hugard IV in order to incorporate a method to send UDP packet to discover the network devices as disclosed by Hugard IV. One of ordinary skilled in the art would have been motivated because such incorporation would discover live network devices, identify the attributes of the network devices, conduct security management over the discovered devices in the network (Hugard IV, paras. [0002], [0013]) and incur less delay for packet transmission.
wherein the UDP probe (e.g. the UDP packet – para. [0041]) includes an SRv6 header (e.g. SR header – para. [0035]) identifying the plurality of candidate servers (e.g. list of network devices; FIG. 3; FIG. 7; FIG. 8; “... For SRv6, an IPv6 address is explicitly associated with a segment. An example IPv6 segment routing header (SRH) is illustrated in FIG. 3 ... It is noted that each IPv6 address 330 represents the SID for that segment ...” - para. [0035]; “... Accordingly, embodiments associate SIDs with GTP endpoints' IP addresses and TEIDs ...” - para. [0040]; “... The UPF may also add the UDP header and then pass this packet to the GTP processing module to produce the outgoing GTP packet ...” - para. [0041]; “... GTP processing module 420 inserts GTP header to user data packets ... The SR module 430 removes GTP related headers and inserts SR header and SID-Al into the packet and sends the packet to the network ...” - para. [0048] and [0049]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahuja in view of Kairali in view of Hugard IV and further in view of Akhavain Mohammadi in order to incorporate a method to insert a SRv6 header which hosts a list of IP addresses for the network devices into an UDP packet as disclosed by Akhavain
Mohammadi. One of ordinary skilled in the art would have been motivated because such incorporation would provide a data structure by the SRv6 header holding an ordered list of IP addresses for the network devices to help “either steer traffic flows through the network while confining flow states to the ingress nodes in the SR domains or to indicate functions that are performed at specific network locations” (Akhavain Mohammadi, para. [0032]).
Claims 11-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja et al. (U.S. Pub. No. US 2018/0121221 A1), herein referred to as Ahuja, in view of Kairali et al. (U.S. Pub. No. US 2018/0254996 A1), herein referred to as Kairali, in view of Hugard IV et al. (U.S. Pub. No. US 2013/0275574 A1), herein referred to as Hugard IV, and in further view of Natarajan et al. (“NSDMiner: Automated discovery of Network Service Dependencies,” 2012 Proceedings IEEE INFOCOM, Orlando, FL, 2012, pp. 2507-2515), herein referred to as Natarajan.
In regard to claim 11, Ahuja in view of Kairali and further in view of Hugard IV do not explicitly teach, but Natarajan teaches further comprising: generating a temporal dependency mapping of network services (e.g. a metric dweight - p. 2509, col. 2, para. 3) provisioned through the network environment including the requested network service (e.g. the original service request - p. 2509, col. 2, para. 1) and the related network service (e.g. the upstream service requests; Fig. 1; Fig. 2; “... In order to serve the original service request, all the upstream service requests initiated by this service take place while the original service request is still active ...” - p. 2509, col. 2, para. 1; “... we analyze the flow records for service dependencies. We track such dependencies using a metric dweight, which is the number of times a flow to the upstream service happened when the downstream service is invoked ...” - p. 2509, col. 2, para. 3); and
	identifying the related network service (e.g. the upstream service request B - p. 2509, col. 2, para. 3) is associated with the requested network service (e.g. the original service request A - p. 2509, col. 2, para. 3) based on the temporal dependency mapping of the network services (“... A potential dependency A->B is tracked as dweight(A, B) ...” - p. 2509, col. 2, para. 3).

In regard to claim 12, Ahuja in view of Kairali and further in view of Hugard IV do not explicitly teach, but Natarajan teaches wherein the temporal dependency mapping is generated by: analyzing traffic to generate per-flow information of traffic flows in the traffic (e.g. check the traffic flow record; “... We process each flow record sorted in the order of their StartTime. On receiving a flow record, we consider it as an outbound flow record of the SourceIP and look back at all previous records to see if the current record is encompassed within the connection timeframe of any previous inbound flow record to the same SourceIP ...” - p. 2509, col. 2, para. 4);
	translating the per-flow information into per-service information to identify a service-to-service delay distribution of the network services provisioned through the network environment (e.g. correlate the traffic flow records to the service dependency relationship; “... If such an inbound flow record is found, the current outbound flow might be a flow that depends on the identified inbound flow, and can be considered as a candidate dependency ...” - and
	generating the temporal dependency mapping of the network services (e.g. the calculated dependency metric dweight - p. 2510, col. 1, para. 4) based on the service-to-service delay distribution of the network services (e.g. the analysis of the service dependency situation; “... We consider a dependency as true, if the ratio of its dweight to the number of times the service is accessed is at least α. In an identical case when a server depends on the dependency for every request it receives, α could be 1 ...” - p. 2510, col. 1, para. 4).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahuja in view of Kairali in view of Hugard IV and further in view of Natarajan in order to incorporate a method to discover the dependency between the network services as disclosed by Natarajan. One of ordinary skilled in the art would have been motivated because such incorporation would provide a suite of techniques to discover the dependencies of network services and applications to maintain the well-being of an enterprise network. These techniques could provide efficient analysis for the enterprise network to protect it in the presence of network attacks and failures (Natarajan, Abstract), and to provide it valuable information to provision new network services.
In regard to claim 13, Ahuja in view of Kairali and further in view of Hugard IV do not explicitly teach, but Natarajan teaches wherein the per-flow information corresponds to an appearance of a traffic flow in the traffic (e.g. a TCP or UDP flow in the traffic; “... Our approach operates on network flows, including TCP and UDP flows ... We represent a TCP or UDP flow as a tuple of 7 attributes: (StartTime, EndTime, SourceIP, SourcePort, Protocol, DestinationIP, DestinationPort) ...” - p. 2509, col. 1, para. 4) and includes monitored flows within a time window including the traffic flow (e.g. monitor the traffic flow between the time of initiating the original service request and the time when the original service request is granted; FIG. 2; “... In order to serve the original service request, all the upstream service requests initiated by this service take place while the original service request is still active ... Figure 2 describes a timeline diagram showing the connections to and from a webserver ...” - p. 2509, col. 1, para. 1).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahuja in view of Kairali in view of Hugard IV and further in view of Natarajan in order to incorporate a method to discover the dependency between the network services as disclosed by Natarajan. One of ordinary skilled in the art would have been motivated because such incorporation would provide a suite of techniques to discover the dependencies of network services and applications to maintain the well-being of an enterprise network. These techniques could provide efficient analysis for the enterprise network to protect it in the presence of network attacks and failures (Natarajan, Abstract), and to provide it valuable information to provision new network services.
In regard to claim 14, Ahuja in view of Kairali and further in view of Hugard IV do not explicitly teach, but Natarajan teaches wherein two or more network services are found to be related if a corresponding service-to-service delay distribution of the two or more network services varies (e.g. decide the access request to a web server is related to authentication service and database access service after the design algorithm analyzed the related network services are encompassed within the original requested services - p. 2509, col. 2, para. 1) in the service-to-service delay distribution of the network services (Fig. 2; “... For example, when a client connects to a web server, the web server internally connects to an authentication server to authenticate the client and then connects to a database server for data access. All these outgoing connections from the web server are encompassed within the time frame of the inbound connection from the client ...” - p. 2509, col. 2, para. 1; “... We process each flow record sorted in the order of their StartTime. On receiving a flow record, we consider it as an outbound flow record of the SourceIP and look back at all previous records to see if the current record is encompassed within the connection timeframe of any previous inbound flow record to the same SourceIP. If such an inbound flow record is found, the current outbound flow might be a flow that depends on the identified inbound flow, and can be considered as a candidate dependency ...” - p. 2509, col. 2, para.4).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahuja in view of Kairali in view of Hugard IV and further in view of Natarajan in order to incorporate a method to discover the dependency between the network services as disclosed by Natarajan. One of ordinary skilled in the art would have been motivated because such incorporation would provide a suite of techniques to discover the dependencies of network services and applications to maintain the well-being of an enterprise network. These techniques could provide efficient analysis for the enterprise network to protect it in the presence of network attacks and failures (Natarajan, Abstract), and to provide it valuable information to provision new network services.
In regard to claim 18, Ahuja in view of Kairali and further in view of Hugard IV do not explicitly teach, but Natarajan teaches wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to perform operations comprising: generating a temporal dependency mapping of network services (e.g. a metric dweight - p. 2509, col. 2, para. 3) provisioned through the network environment including the requested network service (e.g. the original service request - p. 2509, col. 2, para. 1) and the related network service (e.g. the upstream service requests; Fig. 1; Fig. 2; “... In order to serve the original service request, all the upstream service requests initiated by this service take place while the original service request is still active ...” - p. 2509, col. 2, para. 1; “... we analyze the flow records for service dependencies. We track such dependencies using a metric dweight, which is the number of times a flow to the upstream service happened when the downstream service is invoked ...” - p. 2509, col. 2, para. 3); and
	identifying the related network service (e.g. the upstream service request B - p. 2509, col. 2, para. 3) is associated with the requested network service (e.g. the original service request A - p. 2509, col. 2, para. 3) based on the temporal dependency mapping of the network services (“... A potential dependency A->B is tracked as dweight(A, B) ...” - p. 2509, col. 2, para. 3).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahuja in view of Kairali in view of Hugard IV and further in view of Natarajan in order to incorporate a method to discover the dependency between the network services as disclosed by Natarajan. One of ordinary skilled in the art would have been motivated because such incorporation would provide a suite of techniques to discover the dependencies of network services and applications to maintain the well-being of an enterprise network. These techniques could provide efficient analysis for the enterprise network to protect it in the 
In regard to claim 19, Ahuja in view of Kairali and further in view of Hugard IV do not explicitly teach, but Natarajan teaches wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to perform operations comprising: analyzing traffic to generate per-flow information of traffic flows in the traffic (e.g. check the traffic flow record; “... We process each flow record sorted in the order of their StartTime. On receiving a flow record, we consider it as an outbound flow record of the SourceIP and look back at all previous records to see if the current record is encompassed within the connection timeframe of any previous inbound flow record to the same SourceIP ...” - p. 2509, col. 2, para. 4);
	translating the per-flow information into per-services information to identify a service-to-service delay distribution of the network services provisioned through the network environment (e.g. correlate the traffic flow records to the service dependency relationship; “... If such an inbound flow record is found, the current outbound flow might be a flow that depends on the identified inbound flow, and can be considered as a candidate dependency ...” - p. 2509, col. 2, para. 4; “... at any point during flow processing, we consider flow records that were active at that instance of time ...” - p. 2510, col. 1, para. 2); and 
	generating the temporal dependency mapping of the network services (e.g. the calculated dependency metric dweight - p. 2510, col. 1, para. 4) based on the service-to-service delay distribution of the network services (e.g. the analysis of the service dependency situation; “... We consider a dependency as true, if the ratio of its dweight to the number of 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ahuja in view of Kairali in view of Hugard IV and further in view of Natarajan in order to incorporate a method to discover the dependency between the network services as disclosed by Natarajan. One of ordinary skilled in the art would have been motivated because such incorporation would provide a suite of techniques to discover the dependencies of network services and applications to maintain the well-being of an enterprise network. These techniques could provide efficient analysis for the enterprise network to protect it in the presence of network attacks and failures (Natarajan, Abstract), and to provide it valuable information to provision new network services.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kӧlhi et al., U.S. Pub. No. US 2016/0323409 A1. This reference discloses pre-fetching resources for a HTTP request in response to a client transmits a DNS resolution request (para. [0044], [0045]).
Challenger et al., US 2005/0240574 A1. This reference discloses pre-fetching resources for a web session based on a query request to a resource lookup service such as a DNS request (Abstract). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448